DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2021 has been entered.
Response to Amendment and Status of Claims
Applicant’s amendments to the claims, filed May 24, 2022, are acknowledged. Claims 11 is amended. Claim 12 and 14 are cancelled. No new matter has been added. Claims 11, 13 and 15-16 are currently being considered in this office action.
Claim Objections
Claim 11 is objected to because of the following informalities: “wherein the spheroidal graphite cast iron have a composition” should be “wherein the spheroidal graphite cast iron has a composition”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Skaland (previously cited and cited by Applicant in IDS filed September 12, 2018, SKALAND,"A New Method For Chill And Shrinkage Control In Ladle Treated Ductile Iron") in view of Obata (previously cited, US 5100612 A) and Pedersen (“Graphite nodule count and size distribution in thin-walled ductile cast iron”).
Regarding Claims 11, 13 and 16, Skaland discloses a spheroidal graphite cast iron (see Abstract).
Skaland discloses wherein there are 300 or greater graphite particles observed in an arbitrary cross section of at least 1 mm2 and wherein the average diameter is 13.2-13.4 um (see Table 3, 0.5% and 1%La, 5mm plate; 0.5% La alloy comprises ~ 600 graphite nodules/mm2 and 1.0%La alloy comprises ~ 490 measured graphite nodules/mm2). 
Skaland does not specifically disclose wherein at least 300 of these nodules in a 1mm2 area are 5um or greater. Additionally, Skaland does not disclose wherein 100 nodules are greater than 2um and less than 5um. 
Obata discloses a similar invention (see Abstract) wherein there are 1700/mm2 or more spheroidal graphite particles having a diameter of 2um or more for casted articles comprising thicknesses of 3mm or less (see Abstract). Obata teaches wherein this number of spheroidal graphite particles reduces the generation of cementite and therefore improve mechanical properties (see Col. 2, lines 33-40; see Col. 4, lines 30-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included 1700/mm2 or more graphite particles with diameters greater than 2um, such as by casting thinner sections of 3mm or less, as taught by Obata, for the invention disclosed by Skaland. One would be motivated to do this in order to reduce the generation of cementite phase and improve mechanical properties. It would be obvious to one of ordinary skill in the art that a cast iron with an average nodule size of 13.2-13.4um (see Skaland), and with 1700/mm2 or more nodules of size 2um or greater, would comprise 300 or more nodules with a size of 5um or larger, and 100 or more nodules with a size of 2um to less than 5um.

Skaland and Obata are silent towards the nodule distribution of the 5mm alloy plates comprising La, and therefore do not expressly state that the alloy meets:
N(5-20)/N(5-) ≥ 0.7, and further (Claim 13) N(5-20)/N(5-) ≥ 0.75, and 
N(30-)/N(5-) ≤ 0.2, and further (Claim 16) N(30-)/N(5-) ≤ 0.1,
wherein N(5-) represents the number (/mm2) of graphite particles having equivalent-circle diameters of 5 um or more, N(5-20) represents the number (/mm2) of graphite particles having equivalent-circle diameters of 5 um or more 10and less than 20 um, and N(30-) represents the number (/mm2) of graphite particles having equivalent-circle diameters of 30 um or more.
However, Skaland discloses that the 0.5% La and 1.0% La 20mm plate samples comprises ratios of about 0.68 and 0.62 N(5-20)/N(5-), respectively, and approximate ratios of 0.11 and 0.17 N(30-)/N(5-), respectively (see Fig.5(b) for 0.5%La wherein approximately 68% of nodules have diameters 5um or larger or 20um or less, and approximately 11% of nodules have diameters of 30um or more; see Fig.5(c) 1.0% La alloy, wherein approximately 62% of nodules have diameters 5um or larger or 20um or less, and approximately 17% of nodules have diameters of 30um or more). Examiner has interpreted Fig. 5(b) such that the range of 5-20um read on the sum of the values comprising the first 3 bars (5-10, 10-15, and 15-20), and the range of 30um or more to read on the sum of the values comprising the last 5 bars (30-35, 35-40, 10-45, 45-50, and >50) which meets the claimed ranges. The ratios of 0.11 and 0.17 N(30-)/N(5-) read on the claimed limitations of less than 0.20.
Further, Pedersen teaches wherein reduced plate thickness increases not only the number of nodules/mm2 (see Fig. 6 and 8), but also specifically the number of nodules within the range of 5-20um (see Fig. 3-4; see Fig. 7, wherein reduced plate thicknesses result in increased amounts of nodules comprising 5-20um). One of ordinary skill in the art would also appreciate that the distributions of Pedersen (Fig. 3-4) comprise sizes which read on the claimed distributions.
Additionally, Skaland further teaches wherein this particular type of distribution (one that is skewed towards smaller nodules) is beneficial for late graphite formation and good protection against micro-porosity at the end of solidification, whereas larger nodule sizes with a flat distribution produce elevated risk for micro-porosity (see section “Nodule Size Distribution” on pg. 6 of Skaland). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have generated the claimed nodule distribution of (Claim 11) N(5-20)/N(5-) ≥ 0.7 and N(30-)/N(5-) ≤ 0.2, and further (Claim 13) N(5-20)/N(5-) ≥ 0.75 and (Claim 16) N(30-)/N(5-) ≤ 0.1, for the 0.5% La and 1.0% La alloy samples of Skaland and Obata (for which comprise smaller plate thicknesses), as taught by Skaland and Pedersen. 
This would be obvious because Pedersen teaches that reduced plate thicknesses specifically increase the amount of nodules comprising 5-20um, Obata teaches reducing the plate thickness to 3mm, and Skaland has already shown high ratios for N(5-20)/N(5-) and low ratios of N(30-)/N(5-) in the 20 mm samples (see N(5-20)/N(5-) ratio of 0.68 and 0.62, for which 0.68 is extremely close to the claimed 0.70 – see Claim 11; see N(30-)/N(5-) ratio of 0.11 and 0.17, for which 0.11 reads on 0.20 or less (Claim 11) and is extremely close to the claimed 0.10 or less – see Claim 16). One of ordinary skill in the art would appreciate that the N(30-)/N(5-) ratio either stay the same, or decrease, when reducing plate thicknesses from 20mm to 3mm, and therefore be within the claimed range for the 3mm plate. One would be motivated to comprise the claimed nodule size ratios in order to produce late graphite formation and for preventing micro-porosity (see teaching by Skaland above).

Skaland in view of Obata and Pedersen further disclose wherein the spheroidal graphite cast iron has a composition comprising by mass 2-4.5% C, 0.8-2.26% Si, 0.01-0.08% Mg, a balance of Fe and inevitable impurity elements and optionally one or more of S, P, Mn, Cu, Cr, Ni, Mo and W (Skaland, Table 2, 1% La alloy; Obata, Col. 3, lines 25-30; Pedersen, Table 1, see samples K and L). 
Additionally, while the 0.5%La alloy of Skaland comprises 2.28%Si rather than 2.26%Si, this value is extremely close to that which is claimed. It is the examiner's position that the amounts in question are so close that it is prima facie obvious that one skilled in the art would have expected them to have the same properties. Support for this is in MPEP 2144.05 section I.  Applicant must produce evidence to rebut the prima facie case of obviousness. 
It would also be obvious to comprise the claimed amounts of Si because these values of silicon are very well-known in the art, as demonstrated by Obata and Pedersen.

Skaland further discloses wherein graphite particles in the 20 mm plates have a maximum diameter of greater than 50.4um (see Fig. 5b and Fig. 5c, which shows a portion of graphite particles with 50um or greater diameters; one of ordinary skill in the art would appreciate that a range of 50 or more is inclusive of 50.4um or more). It would be obvious to one of ordinary skill in the art that the alloy of reduced plate thickness of Skaland in view Obata and Pedersen also comprise some amount of graphite particles wherein the maximum diameter is 50.4um or greater. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05. 

Claims 11, 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Tissier (US 5387275 A) and LoM (https://thelibraryofmanufacturing.com/pressure_casting.html).
Regarding Claims 11, 13, and 15-16, Wang discloses a spheroidal graphite cast iron with graphite particles (see Abstract).
Wang disclose wherein the spheroidal graphite cast iron has a composition comprising by mass 2-4.5% C, 0.8-2.26% Si, 0.01-0.08% Mg, a balance of Fe and inevitable impurity elements and optionally one or more of S, P, Mn, Cu, Cr, Ni, Mo and W (see para. [0008]).
Wang does not disclose wherein there are 300 or more particles with a size of 5um or larger, or 100 or more particles with a size of 2um to less than 5um. Wang is also silent towards the distribution features of the spheroidal graphite particles, and does not disclose wherein N(5-20)/N(5-) ≥ 0.7 and N(30-)/N(5-) ≤ 0.2. Wang does not disclose the claimed distributions of particles for Claims 13, 15 and 16. 

However, Wang discloses a similar method as the instant invention (see below), excluding the inclusion of pressing gas during casting.
Wang: “ladle containing an Fe--Si--Mg alloy as a graphite-spheroidizing agent and covered with a steel plate scrap, and spheroidization was conducted by a sandwiching method…spheroidized melt was cast…into a sand mold…During casting, Fe--Si alloy powder was added to the flowing melt for inoculation” [0057].
Instant invention: “adding a predetermined amount of spheroidizing agent…for example an Fe-Si-Mg alloy, to the base melt…using sandwiching method” [0050]; Fe-Si alloy…as an inoculant…by…simultaneously with spheroidization by a sandwiching method…adding an inoculant to a pouring flow….inoculant added in…mold…in advance” [0051]; “gravity casting….casting mold” [0054].

	The instant invention discloses gravity casting, but also preferably using a gas pressing method for casting (see para. [0054] of instant invention). One of ordinary skill in the art would appreciate this to mean pressure casting, or low pressure casting, which are well-known casting methods to those of ordinary skill in the art.
Tissier teaches wherein gas-pressing maybe used to supplement casting methods for cast iron, using substantially the same parameters of the instant invention, in order to reduce Zn contamination (see Abstract of Tissier; see Col. 5, lines 6-11 wherein gas is maintained at a pressure of 12-50Kpa; see instant invention disclosing 1-100kPa, and preferably, 10-50kPa (para. [0015]).
Additionally, LoM teaches wherein pressure casting (typically at 15ft/in2 for industrial applications – see text under Fig. 75; this would approximately about 100Kpa) reduces trapped gas and oxidation during casting (see third bullet point under “properties and Considerations of Manufacturing by Pressure Casting).
It would be obvious to one of ordinary skill in the art to implement the pressing of gases during casting for the invention of Wang, as taught by Tissier and LoM, in order to reduce zinc contamination, reduce trapped gases and oxidation, and because this is a well-known method to those of ordinary skill in the art of casting.
It would be obvious that the manufactured spheroidal cast iron of Wang in view of Tissier and LoM comprise the claimed features of the graphite particles for Claims 11, 13 and 15-16, because the composition and method are substantially the same as the instant invention. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Response to Arguments
Applicant’s arguments, filed May 24, 2022, with respect to Claim 11, and dependent claims thereof, rejected under 35 U.S.C. 103 over Skaland, over Horiya, and over Oguri in view of Mito, have been fully considered and are persuasive in view of Applicant’s amendments to the claims requiring a more limited composition, and the incorporation of the previous Claim 12 and previously Claim 14 limitations. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made over Skaland in view of Obata and Pedersen, as detailed above, and over Wang in view of Tissier and LoM, as detailed above.
Applicant’s arguments are deemed moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE P. SMITH
Patent Examiner
Art Unit 1735

/CATHERINE P SMITH/Examiner, Art Unit 1735  

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735